UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5012


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADENIYI J. ADEBIYI, a/k/a Niyi, a/k/a Mike, a/k/a Ni,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cr-00596-DKC-4)


Submitted:   May 31, 2012                  Decided:     June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Ron Earnest, LAW OFFICE OF RON EARNEST, Riverdale, Maryland, for
Appellant.   Robert K. Hur, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adeniyi J. Adebiyi pled guilty, pursuant to a written

plea agreement, to conspiracy to commit bank fraud, in violation

of 18 U.S.C. § 1349 (2006), and aggravated identity theft, in

violation   of    18   U.S.C.    § 1028A   (2006).    The    district   court

sentenced him to forty-eight months’ imprisonment.                 Appellate

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), in which he asserts there are no meritorious issues

for   appeal     but    questions     whether    Adebiyi’s     sentence    is

reasonable.      Adebiyi was notified of his right to file a pro se

supplemental brief, but he has not done so.                 The Government,

asserting Adebiyi waived his right to appeal his convictions and

sentence in the plea agreement, has moved to dismiss this appeal

to the extent Adebiyi raises any challenges to his convictions

or sentence other than the voluntariness of his guilty plea.

            Upon review of the plea agreement and the transcript

of the Rule 11 hearing, we conclude that Adebiyi knowingly and

voluntarily      waived    his     right    to   appeal      his   sentence.

Accordingly, we grant the Government’s motion to dismiss in part

and dismiss the appeal of Adebiyi’s sentence.               The Government’s

motion did not, however, seek to preclude our review of the

voluntariness of Adebiyi’s guilty plea.              We have reviewed the

transcript of the plea hearing and conclude that Adebiyi’s plea

was knowing and voluntary.

                                      2
             In accordance with Anders, we have reviewed the record

as   it   pertains   to    Adebiyi’s   guilty      plea   and   have    found   no

meritorious issues for appeal.             We therefore affirm Adebiyi’s

convictions.      This court requires that counsel inform Adebiyi,

in writing, of the right to petition the Supreme Court of the

United States for further review.             If Adebiyi requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on Adebiyi.

             We dispense with oral argument because the facts and

legal     contentions     are   adequately   presented     in   the     materials

before    the   court   and     argument   would   not    aid   the    decisional

process.



                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                       3